     Case:17-12487-EEB Doc#:67 Filed:02/08/19                      Entered:02/08/19 12:29:27 Page1 of 1
      (COB #241 voMotRFS)(02/10)




                         IN THE UNITED STATES BANKRUPTCY COURT
                                               District of Colorado ,
                                                                        Case No. 17−12487−EEB
In re: Jason Thomas Papini and Kendra Carlson Papini
       Debtor(s)




                                   ORDER ON MOTION FOR RELIEF FROM STAY
      U.S. Bank Trust National Association, as Trustee of the Tiki Series III Trust , ("Movant,") has filed herein a
Motion for Relief from Stay, document no. 57 .

      [ XX ] 1. to foreclose on and/or take possession and control of property described as follows:
      7705 S Curtis Way., Littelton CO 80120

      [ ] 2. to proceed with the liquidation of claims involving the debtor or the debtor's estate pursuant to
      certain proceedings presently pending in: .

      [ ] 3. other:
          The court, being duly advised, and any objections having been resolved, withdrawn, or overruled,
      hereby orders that the relief sought by the motion should be granted, and Movant is hereby granted relief
      from stay in order to proceed to take possession of, by way of the appointment of a receiver and
      otherwise, and to foreclose on the collateral above described, or if applicable, to proceed with the above
      described litigation (but not to seek to enforce any judgment Movant may obtain against the debtor
      personally or the debtor's post−petition property).

          IT IS FURTHER ORDERED that Movant may attach as an exhibit to this Order a copy of the
      description of the property which is the subject of, and described in, the Motion.

      Dated: 2/8/19                                          BY THE COURT:
                                                             s/ Elizabeth E. Brown
                                                             United States Bankruptcy Judge
